Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 43, recitation of  third and first pin holes, particularly, initial recitation of a third pin hole is confusing, since neither claim 43, nor claim 41 from which it depends recites any second pin hole.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 25-40 are rejected under 35 U.S.C. 103 as being unpatentable over Krichten et al PGPUBS Document US 2007/0181197 (Krichten) in view of Van Der Scheer et al PGPUBS Document US 2017/0292259 (Van Der Scheer) and Houck patent 7,264,418. Referenced paragraph numbers of the applied PGPUBS Documents are identified with “[ ]” symbols. For independent claim 25, Krichten discloses a storm water drain tank module for assembly into a storm tank for water storage, comprising: each modular units 10 having top platens 20 with upper surface and peripheral edge; bottom platens with bottom surface and peripheral edge 22 ; and support spacers comprising columns (tubular support members 26 attached to both edges and interiors of top platens), thus attached to the top and bottom platens to space them apart (figures 1A and 3A and [0002-0007, 0021-0025].
The claims all differ by requiring a plurality of tabs and corresponding plurality of slots proximate the top and bottom platen peripheral edges, respectively, each of the tabs extending outwardly away from the peripheral edges, respectively, and each of slots extending into the top and bottom peripheral edges, the plurality of slots defining slot mouths and slot bottom surfaces, each of the slots being open in a lateral direction of the slot mouths. 
Van Der Sheer teaches a storm water tank assembly (plurality of modules shown in figures 1, 9 and 10) comprised of a plurality of platens (decks 4), and a plurality of tab-like male connectors (“tabs”) 5 and corresponding slot-like female connectors (“slots”) 3 extending away from respective peripheral edges 27 and 28 of the platens, with the slot-like connectors extending into the respective peripheral edges, and defining slot mouths and slot bottom surfaces, the slot like connectors being open in a 
Houck teaches a storm drain tank module comprised of joined modular drain units 20 (column 1, lines 5-43; column 2, lines 17-36; column 3, line 30-column 4, line 54 , explicitly employing male insertion tabs (insertion flange members 26) extending into female slots 13 to connect the modular units to each other (column 4, lines 8-54).
Thus, it would have been obvious to one of ordinary skill in the art of designing storm water drain tank modules, to have provided the Krichten modular units with such tab male connectors and corresponding slot female connectors, as cumulatively suggested or taught by Van Der Sheer and Houck, so as to more securely connect the modular units together into the drain tank module, so as to withstand pressure and fluid dynamic forces induced by the turbulent flow of storm water during moderate to heavy rainfall events, and so as to facilitate joining the modular units together to occupy the desired shape and volume of storm water drainage locations.
Van der Sheer further teaches or suggests the following characteristics of slot-like female connectors or “slots” and tab-like male connectors or “tabs”: 
for claim 26, wherein each of the slot mouths defines a slot width proximate the top and bottom platen peripheral edges, respectively, the plurality of slots tapering inwardly toward butt ends, respectively, such that the slot width is greater than a width of any other portion of the plurality of slots (the width of the slots 3 tapering and narrowing towards an inward direction from edge of the platen, see figure 4);
for claim 27, wherein each of the plurality of tabs has a substantially trapezoid shape (figures 2 and 4);  

for claim 29, wherein the tab angle is approximately forty-five degrees (45°), (see figure 4 showing such angle of connector legs or edges with the side edge 27);
for claim 30, wherein each of the plurality of slots has a substantially trapezoid shape (see figure 4 regarding shape of slots 3); 
for claim 31, wherein each of the plurality of slots includes a pair of slot legs, the pair of slot legs extending inwardly from the top and bottom platen peripheral edges proximate one of the top and bottom surfaces at a slot angle (figure 4 regarding ends of slots 3 extending inwardly relative to platen edge 27);
for claim 32, wherein the slot angle is approximately forty-five degrees (45°), (figure 4 regarding ends of slots 3 extending inwardly relative to platen edge 27); 
for claim 33, wherein each of the plurality of slots has a substantially triangular shape and each of the plurality of tabs has a substantially triangular shape (all shown in figure 4);
for claim 34, wherein the plurality of tabs includes at least eight tabs and the plurality of slots includes at least eight slots (figure 4 shows at least 6 tabs and slots, having 8 slots and tabs rather than 6 would have involved only routine skill in the art and provided a mere duplication of essential working parts of the system device, it being obvious to increase the number of slots and tabs to provide a studier connection, and to 
for claim 35, wherein the plurality of tabs includes twelve tabs and the plurality of slots includes twelve slots (figure 4 shows at least 6 tabs and slots, having 8 slots and tabs rather than 6 would have involved only routine skill in the art and provided a mere duplication of essential working parts of the system device, it being obvious to increase the number of slots and tabs to provide a studier connection, and to better withstand pressures generated by increased volume of stormwater during rainfall events); and
for claim 36, wherein the plurality of tabs and the plurality of slots includes a first tab and a first slot, the first tab positioned adjacent the first slot, the first tab integrally formed with one of the top platen and the bottom platen (all shown in figure 4 regarding interconnection of tabs, slots and platens).
Krichten further discloses or suggests: 
for claim 37, wherein the support spacer 1s comprised of a plurality of columns 26 , the top and bottom platens 20, 22 include a plurality of column sockets, adjoining ones of the plurality of column sockets 28 configured to accept opposing ends of the plurality of columns to attach the plurality of columns to the top and bottom platens, the top platen and the bottom platen being constructed of a plastic or specifically polypropylene” material (discussed in [0023-0026, shown in figures 1A, 1B and 3A];
for claims 38 and 39, wherein the plurality of columns includes at least four or at least eight columns [0025];
and for claim 40, wherein the support spacer is constructed of a plastic or specifically polyvinyl chloride material [0023, 0026].

Claims 41, 42 and 46-48 are deemed allowable and distinguished over all of the prior art in view of recitation within independent claim 41 of a storm water drain tank module assembly comprising 1st and 2nd modules each including top and bottom platens, support spacer, laterally outwardly extending tabs, laterally inwardly extending slots extending into one of platen or space, and including a first slot defining a slot mouth, with the further recitation of the modules being configured such that the 2nd tab of the 2nd module is engageable with the 1st slot of the 1st module in the assembled configuration by moving the 2nd tab laterally through the 1st slot mouth into the 1st slot. None of Krichten, Van Der Scheer or Houck, or alternatively Oscar PGPUBS Document US 2007/0217866 which all concern joined modules having platens of storm water drain tanks, suggest such configuration for joining different modules of the storm water drain together.
Claims 43-45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 43 and thus claims 44 and 45 dependent therefrom would distinguish in view of their dependence upon independent claim 41 which is deemed to be distinguished.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 

	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
02/23/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778